DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 11/29/2021.
3.	This Office Action is made Notice of Allowance. 
4.	Claims 1-30, 36, 41-46 were previously cancelled. 
5.	Claims 31-35, 37-40, and 47-49 numbered accordingly are allowed herein.

Response to Arguments
6.	Applicant’s arguments regarding the amendment filed on 11/29/2021 have been fully considered; however, in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
7.	In light of amendment to the abstract of specification, the objection to the specification is withdrawn herein. 
8.	In light of amendment to the claims, the 35 U.S.C. 112b rejection is withdrawn herein. 



Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/23/2021 was filed after the mailing date of the Non-Final Office Action on 10/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
1.	Claims 31-35, 37-40, and 47-49 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 31, 35, and 37 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, WILSON et al. US 20190223084 hereafter Wilson teaches in Section [0029] The base station is configured to perform information management, paging, and delivery of messages; Section [0054] Signaling time domain information associated with RMSI carried on a PDSCH; base station indicate the time domain information to the UE, and the base station may use implicit signaling or combination of implicit and explicit to indicate time domain information to the UE; Section [0055] The base station indicate, to the UE, time domain information; Section [0057] RMSI carried out on the downlink data channel (PDSCH); Section [0088] One or more of Tables illustrate correspondence between a set of values and a time resource allocation of a downlink data channel (PDSCH); Section [0144] The RMSI configuration information indicate value that partially indexes a table that includes entries showing correspondence between a position associated with a downlink data channel (i.e. PDSCH) and SS/PBCH block; Section [0056] different multiplexing patterns and/or additional multiplexing patterns may be implemented in various aspects related to an SS block of the the prior art Si et al.  US 20190200307 teaches in Section [0181] the time-domain PDSCH resources slot for Pattern 1 can be determined based on the configuration of RMSI in MIB, If a 4 bits table containing at most 16 configurations is defined for the PDSCH time-domain resources for the general case, at least one configuration in the table can be used for each configuration of RMSI (i.e., each value of RMSI-PDCCH-Config).  
	However, Wilson in view of Si do not render obvious in combination with other limitations in the independent claims the claim elements A method implemented at a terminal device, comprising: receiving indication information from a network node, the indication information indicating a time domain resource allocation for a non-remaining minimum system information (non-RMSI) message; and determining a location of a time domain resource for the non-RMSI message based at least in part on the indication information; wherein the indication information is from a physical downlink shared channel (PDSCH), time domain resource allocation table specified for a remaining minimum system information (RMSI) message;
wherein the PDSCH time domain resource allocation table is associated with synchronization signal/physical broadcast channel (SS/PBCH), block and control resource set (CORESET),  multiplexing types 2 and 3, and the indication information is received as a part of downlink control information carried by a channel in a control resource set.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims is the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 31-35, 37-40, and 47-49 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 31-35, 37-40, and 47-49 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

February 23, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477